NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              CHARLES E. CHASTAIN,
                Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7136
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-1523, Chief Judge Bruce E.
Kasold.
               ______________________

                 Decided: May 22, 2013
                ______________________

    TIMOTHY G. O’CONNELL, Bryan Cave, LLP, of St. Lou-
is, Missouri, argued for claimant-appellant. With him on
the brief was MARK B. LEADLOVE.

    SCOTT D. AUSTIN, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for respondent-
appellee. On the brief were STUART F. DELERY, Principal
2                             CHARLES CHASTAIN   v. SHINSEKI

Deputy Assistant Attorney General, JEANNE E. DAVIDSON,
Director, MARTIN F. HOCKEY, JR., Assistant Director, and
ALEX P. HONTOS, Trial Attorney. Of counsel on the brief
were DAVID J. BARRANS, Deputy Assistant General Coun-
sel, and CHRISTA A. SHRIBER, Staff Attorney, United
States Department of Veterans Affairs, of Washington,
DC. Of counsel was LARA EILHARDT.
                ______________________

Before LOURIE and PLAGER, Circuit Judges, and BENSON *,
                    District Judge.
PER CURIAM.
     Charles E. Chastain (“Chastain”) appeals from the de-
cision of the United States Court of Appeals for Veterans
Claims (“Veterans Court”) denying his claim for an earlier
effective date of service-connected lower-back disability.
Chastain v. Shinseki, No. 10-1523, 2012 WL 1021491
(Vet. App. Mar. 28, 2012) (unpublished).
    Although Chastain frames the issue on appeal as
whether the Veterans Court correctly interpreted the law
and applied the correct legal standard, in effect he disa-
grees with the application of the “clear and unmistakable
error” standard of 38 U.S.C. § 5109A and 38 C.F.R.
§ 3.105(a) to the facts of his case. We do not have jurisdic-
tion to review the Veterans Court’s application of the law
to the facts unless it presents a constitutional issue, not
presented here.      38 U.S.C. § 7292(d)(2); Jackson v.
Shinseki, 587 F.3d 1106, 1109 (Fed. Cir. 2009); cf. Living-
ston v. Derwinski, 959 F.2d 224, 225 (Fed. Cir. 1992)
(“[T]he mere recitation of a basis for jurisdiction by party
or a court[] is not controlling; we must look to the true
nature of the action.”).


    *   Honorable Dee V. Benson, United States District
Court for the District of Utah, sitting by designation.
 MIKE LEVARIO   v. SHINSEKI                           3
    Accordingly, we dismiss Chastain’s appeal for lack of
jurisdiction.
                        DISMISSED
                              COSTS
   No costs.